DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the digital controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond et al. (US Pub # 2013/0247407).
In regards to claim 1, Richmond et al.  teaches an apparatus for cleaning and styling hair, the apparatus comprising: a top plate (22); a bottom plate (32);
a hinge (12) connection portion connecting the top plate to the bottom plate to enable the plates to open and close at the hinge connection portion (Paragraph 0017);
an aperture plate (24) that is attached to the top plate, the aperture plate comprising one or more apertures (26) that permits air to flow from the exterior of the apparatus to the interior of the apparatus (see Figure 3); a first negative pressure generator (40) for generating negative pressure; and a channel portion connecting the negative pressure generator to the one or more apertures (Paragraph 0019). 
	Regarding claim 2, Richmond et al. teaches a second negative pressure generator (Paragraph 0020); and a second channel connecting the second negative pressure generator to one or more apertures (see Figure 3).
Regarding claim 3, Richmond et al. teaches a handle portion for opening and/or closing the top and bottom plates (Paragraph 0032 which teaches a scissor arrangement, which provides a handle portion for articulation). 
Regarding claim 4, Richmond et al. teaches a filter portion (Paragraph 0024).
Regarding claim 7, Richmond et al. teaches the negative pressure generators are comprised of impeller motor (Paragraph 0022 and see Figure 3).
Regarding claim 8, Richmond et al. teaches a power supply (13).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jardino et al. (US Pat # 8,915,779).
In regards to claim 1, Jardino et al.  teaches an apparatus for cleaning and styling hair, the apparatus comprising: a top plate; a bottom plate; and a hinge connection portion connecting the top plate to the bottom plate to enable the plates to open and close at the hinge connection portion (see Figures 5 and 6);
an aperture (110) plate (20) that is attached to the top plate (see Figure 6), the aperture plate comprising one or more apertures (110) that permits air to flow from the exterior of the apparatus to the interior of the apparatus (Col 3, Lines 1-43);
 a first negative pressure generator (90) for generating negative pressure; and a channel portion (32) connecting the negative pressure generator to the one or more apertures (Col 3, Lines 1-5). 
	Regarding claim 5, Jardino et al. teaches a dust bin (Figure 1 at 100) for storing dirt and debris that may be collected by the application of negative pressure (as Col 5, Lines 52-53 teach that any vacuum may be used, any vacuum would be capable of picking up debris which would be trapped in the filter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. as applied to claims 1 and 2 above.
In regards to claim 6, Richmond et al. teaches the negative pressure generators, but does not teach them to be brushless motors. The instant disclosure describe the specific motor being used as merely preferable [Page 9] and does not describe it as contributing any unexpected result to the device.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, such that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fans of Richmond et al. to be brushless motors, as a matter of substitution for like parts, well within the level of one of ordinary skill in the art.
In regards to claim 9, Richmond et al. teaches the device is powered (Paragraph 0017); but does not teach that it is controlled via a digital controller. However, the instant disclosure does not describe the controller being digital, let alone any advantages stemming therefrom. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the device of Richmond et al. to be controlled via a digital controller, as a matter of obvious and non-critical design choice for desired user interface.  
In regards to claim 10, Richmond et al. teaches the negative pressure generators; but does not teach that they run at 60,000 rpm. However, the instant disclosure describes the specific RPM as being merely preferable [Page 9] and does not describe it as contributing any unexpected result to the device.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, such that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motor of Richmond et al. to have an RPM of 60,000 as a matter of providing a substitute motor with the desired RPM, well within the level of one of ordinary skill in the art.
In regards to claim 11, Richmond et al. teaches the elongate aperture, but does not expressly teach it to be 28mm in diameter. However, Richmond et al. does teach that the arrangement and size of the apertures are a matter of design choice (Paragraph 0031). Therefore, it would have been obvious to  one of ordinary skill in the art at the time the invention was filed to modify the elongate aperture of Richmond et al. to be 28mm in diameter, as such arrangement is well within the level of ordinary skill of one in the art to determine optimum treatment and comfort. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772